United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
___________

No. 07-3154
___________

Praxis Capital, LP,                 *
                                    *
            Appellee,               *
                                    *
      v.                            *
                                    *
Jeremy Gardner,                     *
                                    *
            Defendant,              *
                                    *
Gerald Gardner,                     *
                                    *
            Appellant,              *
                                    *
Chris Alford; Harold Cook; Wanda    *
Cook; Cutting Edge Fabrications,    *
                                    *
          Defendants.               *
___________
                                        Appeals from the United States
No. 07-3157                             District Court for the
___________                             Western District of Missouri.

Praxis Capital, LP,                 *   [UNPUBLISHED]
                                    *
            Appellee,               *
                                    *
      v.                            *
                                    *
Jeremy Gardner,                     *
                                    *
            Appellant,              *
                                         *
Gerald Gardner; Chris Alford;            *
Harold Cook; Wanda Cook;                 *
Cutting Edge Fabrications,               *
                                         *
             Defendants.                 *
                                    ___________

                              Submitted: July 13, 2009
                                  Filed: July 16, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated appeals, defendants Gerald and Jeremy Gardner appeal
the district court’s1 grant of summary judgment to plaintiff Praxis Capital, L.P. in its
diversity action under Missouri law. Following careful review, see Johnson v.
Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (de novo review of summary judgment);
Ahlberg v. Chrysler Corp., 481 F.3d 630, 637 (8th Cir. 2007) (abuse-of-discretion
review of discovery rulings), we affirm the grant of summary judgment for the reasons
stated in the district court’s opinion, and we find no abuse of discretion in any
discovery rulings. See 8th Cir. R. 47B. We also deny the motion to strike portions
of Praxis’s appellate brief.
                          _____________________________




      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.

                                          -2-